Citation Nr: 0211475	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  01-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.

In a January 2001 letter, the veteran also submitted a claim 
of entitlement to service connection for chronic bronchitis.  
That claim has not been adjudicated by the RO.  No appeal has 
been perfected on that claim.  Therefore, that claim is not 
before the Board and is referred to the RO for the 
appropriate action.


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran indicated that he wished to appear personally at a 
hearing before a Member of the Board at the RO.  An appellant 
is entitled to a personal hearing before a Member of the 
Board where, as here, he expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2001).

Accordingly, this case is REMANDED for the following:

The RO should schedule a hearing for the 
veteran before a Member of the Board at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


